



COURT OF APPEAL FOR ONTARIO

CITATION: Ravenda Homes Ltd. v. 1372708 Ontario Inc., 2017
    ONCA 556

DATE: 20170629

DOCKET: M47680 (C61630)

LaForme, Hourigan and Paciocco JJ.A.

BETWEEN

Ravenda Homes Ltd.

Plaintiff

and

1372708 Ontario Inc. and Vaughn Gibbons

Defendants

AND BETWEEN

1372708 Ontario Inc.

Plaintiff by
    Counterclaim

(Respondent/Moving
    Party)

and

Ravenda Homes Ltd.
and John Ravenda

Defendants by
    Counterclaim

(Appellant/Responding
    Party)

Robert C. Harason, for the moving party

Peter H. Griffin, for the responding party

Heard and released orally: June 28, 2017

REASONS FOR DECISION

[1]

Justice Sharpe sitting as a chambers judge denied 1372708 Ontario Inc.s
    request to order security for costs against Ravenda Homes Ltd. The security for
    costs being sought was for the main action, the appeal in the main and for the
    cross-appeal in the Divisional Court. The aggregate amount requested was
    $485,316.23. At para. 14 of his decision, Sharpe J.A. summarized his reasons as
    follows:

In view of the delay in bringing this motion, the fact than
    neither entitlement no quantum of the trial costs has been determined, the
    construction lien judgment in Ravendas favour, and the excessive amount
    claimed for the costs of the appeal, I am not persuaded that the justice of
    this case favours an order for security of the costs.

[2]

1372708 Ontario Inc. asks this court to review Sharpe J.A.s order and
    set it aside or vary it pursuant to s. 7(5) of
Courts of Justice Act
,
R.S.O. 1990, c.43
as amended.

[3]

For a panel of this court, reviewing the decision of a chambers judge
    considerable deference is owed, see
R. v. Gatfield
, 2016 ONCA 23.

[4]

A judge of this court has discretion to award security for costs of an
    appeal, as well as the costs of the underlying motion for trial. Security for
    costs may be ordered in 3 categories of cases, as set out in Rule 61.06(1). The
    overarching principle to be applied to all the circumstances is the justness of
    the order sought, see
Pickard v. London Police Services Board
, 2010
    ONCA 643 (Watt J.A., in chambers), at para. 17.

[5]

Justice Sharpe appreciated and applied the correct law and reached his
    conclusions on facts that are not disputed by 1372708 Ontario Inc. Even if
    Sharpe J.A. had found that all the requirements had been met to satisfy an
    order of security for costs, he was still entitled to refuse it if he found the
    justice of the case required this: see,
Galustian v. SkyLink Group of
    Companies Inc.
, 2010 ONCA 645 (Watt J.A., in chambers), at para. 26. His
    decision that the justice of the case required a refusal of the order and his
    reasons for it, were reasonable in all the circumstances.

[6]

Justice Sharpes decision is accorded the requisite deference and the
    review request is denied. Costs to the responding party in the amount of $7,000
    inclusive of disbursements and HST.

H.S. LaForme J.A.

C.W. Hourigan J.A.

David M. Paciocco
    J.A.


